Citation Nr: 0103240	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran, to include as due to exposure to radiation and 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to August 
1974.  He died in January 1978.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  The veteran died in January 1978 at the age of 44; the 
immediate cause of death was identified as aspiration 
pneumonitis (with a five hour interval between onset and 
death), due to acute renal failure (with a 14 day interval 
between onset and death).

2.  The veteran was not service-connected for any condition 
at the time of his death.

3.  The preponderance of the credible and probative evidence 
of record shows that the veteran's acute renal failure and 
aspiration pneumonitis were not incurred in or aggravated by 
service nor were they otherwise etiologically related to 
service, including any exposure in service to radiation 
and/or Agent Orange.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred during active service, or to a disability 
that may be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. 
§§ 3.303, 3.309, 3.311, 3.312 (2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran was a medical 
assistant in the military and that he was exposed to 
chemicals and radiation.  In addition, she contends that he 
was exposed to Agent Orange while serving in Vietnam.  She 
has indicated that the veteran suffered from disability 
incurred and aggravated during service which was the cause of 
his death or contributed to the cause of his death.

I.  Factual Background

The veteran's service records show that he served on active 
duty during both the Korean Conflict and the Vietnam War.  It 
is noted on a DD Form 214N that the veteran's specialty was 
an Aviation Medicine Technician.  In addition, it shows that 
he received several decorations and medals including the 
Vietnam Service Medal with Fleet Marine Force Combat 
Operations Insignia and three Bronze Stars.

The service medical records show that the veteran had 
pneumonia and was hospitalized in December 1963.  When he 
improved and was asymptomatic, he returned to duty.  He was 
hospitalized in November 1970 and underwent a revision 
septoplasty for an acquired nasal deformity.  From February 
to March 1971, he was hospitalized again and had rhinoplasty 
for his nasal deformity.  The separation examination report 
dated in June 1974 shows that his lungs and chest were 
normal.  In addition, his genitourinary system was normal and 
there was no notation of any kidney problem or renal failure.  
In addition, a Report of Medical History dated in July 1974 
shows that the veteran reported no frequent or painful 
urination, no kidney stone or blood in his urine, and no 
sugar or albumin in his urine.  There was no indication of 
any kidney problems or renal failure.

The veteran died in January 1978, approximately three and 
one-half years after separation from service.  The 
Certificate of Death notes that the veteran was 44 years old 
at the time of death and that the disease or condition 
directly leading to death was aspiration pneumonitis (with a 
five hour interval between onset and death) due to acute 
renal failure (with a 14 day interval between onset and 
death).

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board is satisfied that appropriate 
attempts have been made to properly develop relevant facts of 
this case and no further assistance is required in order to 
satisfy the duty to assist mandated by the Veterans Claims 
Assistance Act of 2000.  The RO in this case made multiple, 
unsuccessful attempts to try to locate the veteran's terminal 
medical records and autopsy report from Clark Air Force Base 
Regional Medical Center.  In a letter from the RO to the 
appellant, dated in June 1996, she was requested to provide 
the names, addresses and approximate dates of treatment for 
all health care practitioners who had treated the veteran 
since his release from active duty.  The appellant did not 
respond with any additional information.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection can be 
granted for calculi of the kidney, bladder, or gallbladder, 
if it becomes manifest to a degree of 10 percent or more 
within one year of separation from active service.  38 
U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(2000).

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be granted for 
certain types of cancer specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to the provisions of 38 C.F.R. § 3.311 
(2000).  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that a disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A "radiation-exposed veteran" is a veteran who while serving 
on active duty or on active duty for training or inactive 
duty training participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3).  "Radiation-risk activity" is defined 
as onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(b).  "Radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation and 
includes all cancers.  See 38 C.F.R. § 3.311(b)(2).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The evidence of record does not show that renal disease was 
manifested in service or until many years thereafter.  In 
addition, the evidence does not show that renal disease was 
in any way related to service.  The Certificate of Death 
notes that the veteran had acute renal failure for 14 days 
prior to his death.  The service medical records are negative 
for any diagnosis of renal disease.  In addition, there is no 
medical evidence of record relating the acute renal failure 
and aspiration pneumonitis to the veteran's period of service 
ending about three and one-half years prior to his death.  
Accordingly, there is no basis to establish service 
connection on a direct basis.

The appellant testified at a hearing before a Hearing Officer 
at the RO in April 1995 that she believed that the veteran 
was exposed to radiation and x-ray in his duties in the 
military as a medical assistant.  There is no evidence that 
the veteran ever participated in any "radiation risk" 
activities during service.  See 38 C.F.R. § 3.309(d)(3).  
Moreover, he did not die from a disease specific to 
radiation-exposed veterans.  See 38 C.F.R. § 3.309(d)(2).  
Therefore, because there is no indication that the veteran 
ever participated in a radiation risk activity as defined by 
38 C.F.R. § 3.309, the Board finds that the presumptive 
regulations regarding radiation exposure do not apply in this 
case.  Further, there is no evidence to support the 
appellant's contention that the veteran's renal failure was 
in any way related to exposure to x-ray in service.

The Board has also considered the provisions of 38 C.F.R. § 
3.311.  However, the evidence shows that the veteran died 
from aspiration pneumonitis due to acute renal failure.  
Neither of these conditions is considered to be a 
"radiogenic disease" for VA purposes, as provided in 
38 C.F.R. § 3.311(b)(2).  Accordingly, service connection for 
the cause of the death of the veteran is not warranted 
pursuant to 38 C.F.R. § 3.311.

The Board also notes that service connection may be granted 
under the provisions of 38 C.F.R. § 3.303(d) when it is 
established that a disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee, 34 F.3d 1039.  The evidence in support 
of the appellant's claim that the veteran's death occurred as 
a result of radiation exposure during service consists only 
of lay statements from the appellant.  The Board finds the 
appellant is not competent to provide an opinion as to 
matters requiring medical expertise.  See Espiritu. v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds her opinion as to the possible etiology of medical 
disorders contributing to the veteran's death have no 
probative value for the purpose of establishing service 
connection.

The appellant further testified that she believed that the 
veteran was exposed to Agent Orange while serving in Vietnam 
and she indicated that this exposure caused or contributed to 
the veteran's death.  The veteran's service records show that 
he served during the Vietnam War.  He received the Air Medal 
10 times, the Vietnam Service Medal with Fleet Marine Force 
Combat Operations Insignia and three Bronze Stars, the 
Republic of Vietnam Campaign Medal and the National Defense 
Service Medal.  The Fleet Marine Force Combat Operations 
Insignia shows that the veteran was attached to Fleet Marine 
Force units participating in combat operations.  None of the 
veteran's awards and decorations are clear evidence that he 
was a combat veteran in Vietnam and there is no probative 
evidence that he was exposed to Agent Orange.  Even assuming 
that the veteran was exposed to Agent Orange in service, his 
cause of death was not due to a disease associated with 
exposure to herbicide agents as set forth in 38 C.F.R. 
§ 3.309(e).

In summary, the Board has reviewed the medical evidence of 
record and for the reasons expressed above finds that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

